Citation Nr: 1029907	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.  He received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
In that decision, the RO granted service connection for diabetes 
mellitus and assigned an initial disability rating of 20 percent, 
effective July 6, 2003.  Jurisdiction over the Veteran's claim 
has remained with the RO in Louisville, Kentucky.

In July 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of that 
hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)).

In this case, the evidence indicates that the Veteran's diabetes 
mellitus may have worsened since his last VA examination in 
September 2006.  For example, VA endocrinology outpatient 
treatment notes dated in February and June 2007 reveal that the 
Veteran reported periods of hypoglycemia.  Also, during the July 
2007 hearing the Veteran testified that his activities were 
restricted due to fatigue.  Given the above evidence, VA's duty 
to obtain a new examination as to the current severity of the 
Veteran's service-connected diabetes mellitus is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate the current 
severity of the service-connected diabetes 
mellitus.  All indicated tests and studies 
should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the nature and 
severity of all clinical manifestations of 
the Veteran's diabetes mellitus, including 
symptoms and resulting complications.  

The examiner should specifically comment on 
whether the Veteran requires insulin, oral 
medication, a restricted diet, or 
regulation of activities, and the frequency 
and duration of any hospitalizations for 
hypoglycemic reactions or ketoacidosis.  
The examiner should also comment on whether 
maintenance of the Veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.  

2.  The Agency of Original Jurisdiction 
(AOJ) should review the examination report 
to ensure that it contains the information 
requested in this remand and is otherwise 
complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


